Citation Nr: 9935477	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-27 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1966 to July 
1969.  By rating action dated in July 1992 the Department of 
Veterans Affairs (VA) Regional Office Cleveland, Ohio, denied 
entitlement to service connection for residuals of a 
diskectomy as secondary to the veteran's shell fragment wound 
residuals of the lumbosacral spine.  That rating confirmed 
and continued 30 percent evaluations each for the veteran's 
PTSD, residuals of resection of the small bowel due to shell 
fragment wounds and loss of the left kidney resulting from a 
shell fragment wound.  It also confirmed 10 percent 
evaluations each for residuals of shell fragment wounds of 
the abdomen, right thigh and knee, left wrist and lumbosacral 
spine, denied entitlement to a temporary total rating under 
38 C.F.R. § 4.30 based on a period of VA hospitalization in 
June 1992 and denied entitlement to a total rating based on 
individual unemployability.  The veteran appealed from those 
decisions.  

The case was initially before the Board of Veterans' Appeals 
(Board) in July 1998 when entitlement to service connection 
for residuals of a diskectomy at L3-L4, secondary to the 
service-connected residuals of a shell fragment wound of the 
veteran's lumbosacral spine, was denied.  It was determined 
that the veteran had normal kidney function and therefore an 
evaluation in excess of 30 percent for the loss of the left 
kidney was not warranted.  It was further held that an 
evaluation in excess of 30 percent for resection of the small 
bowel resulting from a shell fragment wound was not warranted 
since it only resulted in irregular bowel movements.  It was 
held that evaluations in excess of 10 percent each for 
residuals of shell fragment wounds of the abdomen, right 
thigh and knee, left wrist and lumbosacral spine were not 
warranted.  It was further held that a temporary total rating 
under 38 C.F.R. § 4.30 based on a period of VA 
hospitalization in June 1992 was not warranted because the 
hospitalization was for back surgery for the back disability 
for which service connection had been denied.  Appellate 
consideration of the issues of entitlement to an increased 
rating for the veteran's PTSD and to a total rating based on 
individual unemployability was deferred pending further 
action by the regional office.  The case is again before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.  

2.  The veteran's post-traumatic stress disorder is 
manifested by symptoms including depression, nightmares and 
irritability.  

3.  He is alert and well oriented.  He is competent for VA 
purposes.  

4.  The evidence of record shows that the veteran's post-
traumatic stress disorder has resulted in no more than 
definite social and industrial impairment.   His occupational 
and social impairment due to symptoms of PTSD results in 
occasional decrease in work efficiency and intermittent 
periods of inability to work.  

5.  The veteran completed one year of high school.  He has 
had additional training as a truck driver and was employed as 
a truck driver prior to back surgery in 1992.  His last 
period of employment was for about 2 years.  It was 
apparently as a hotel management trainee and ended in late 
1996 or early in 1997.  

6.  The evidence does not establish that the veteran's 
service-connected disabilities alone are of such extent and 
severity so as to prevent the veteran from engaging in some 
type of substantially gainful employment.  



CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for the veteran's 
post-traumatic stress disorder is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.655, 
Part 4, Code 9411 (1999).  

2.  The evidence of record does not establish that the 
veteran is unemployable as a result of his service-connected 
disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 
3.655, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effectively on and after September 1, 1989.  That is, the 
Board finds that he has presented claims which are plausible.  
The Board is also satisfied that all relevant facts regarding 
the claims have been properly developed to the extent 
possible.  In this regard, pursuant to the Board remand, the 
regional office scheduled the veteran for examinations, 
including psychiatric examinations in October 1998 and March 
1999, and the veteran failed to report for the examinations.  
The October 1998 examinations were not accomplished because 
the veteran had moved and his mail was not forwardable.  In 
December he furnished a new address and stated that he would 
be willing to report for scheduled appointments; however, he 
failed to report for examinations scheduled in March, without 
good cause being shown, despite notice to that address 
Accordingly, the Board will base its decision on the evidence 
of record.  

I.  The Claim for an Increased Rating for Post-Traumatic 
Stress Disorder, 
Currently Evaluated as 30 Percent Disabling

The record reflects that the veteran submitted his initial 
claim for post-traumatic stress disorder in February 1991.  

The veteran was afforded a VA psychiatric examination in May 
1991.  He reported recurring thoughts and nightmares about 
his combat experiences in Vietnam.  He stated that he was 
easily upset and irritable and could not control his temper.  
He reported that he was currently working as a newspaper 
carrier and making $185 per week, but was unable to hold any 
job for a long period of time.  He also had marital problems 
which resulted in divorce from his first wife and 
difficulties with his current spouse.  

The veteran's speech was logical and goal-directed although 
on occasion he hesitated to give the appropriate answer.  He 
was not hallucinatory or delusional.  He showed definite 
depression.  He also showed overt irritability and tension 
during the entire interview especially when he was talking 
about his combat experiences in Vietnam and his current 
marital problems, and difficulties in adjustment to his job.  
His memory for remote and recent events was intact.  His 
insight and judgment were not grossly distorted.  The 
diagnoses included post-traumatic stress disorder and passive 
aggressive personality.  A Global Assessment of Functioning 
(GAF) score of 55 was assigned.  

By rating action dated in July 1991 service connection was 
granted for post-traumatic stress disorder, evaluated as 30 
percent disabling.  

The veteran was afforded another VA psychiatric examination 
in July 1992.  He was alert and oriented in all three 
spheres.  He had a hostile affect.  His mood was angry.  His 
memory and concentration were good.  He denied having 
suicidal or homicidal ideation.  He denied auditory and 
visual hallucinations.  His insight and judgment were good.  
No cognitive impairment was noted.  He was considered 
competent to handle his own funds and assets.  

During the course of a hearing conducted at the regional 
office in February 1993, the veteran indicated that he 
experienced depression and anxiety attacks.  He also 
experienced flashbacks.  He indicated that he was not 
currently taking any medication.  He reported that he had 
nightmares.  

The veteran was afforded a VA psychiatric examination in 
March 1993.  The veteran expressed feelings of depression.  
He stated that he was involved with veterans associations and 
kept busy because of that.  He also complained of insomnia.  
His GAF was estimated at 65.  

The veteran was afforded psychological testing by the VA in 
July 1994.  The test results indicated moderate tension and 
anxiety which was often not incapacitating.  The veteran 
reported that he still had intrusive thoughts and dreams 
regarding his friends' deaths in Vietnam.  His social 
interactions were certainly highly strained secondary to his 
anger and unresolved resentments.  It was indicated that he 
had also been unable to obtain steady employment apparently 
due to severe problems with authority.  It was stated that 
his anger and depression seemed to be related to his 
unresolved grief regarding the failure of his first marriage 
as well as his Vietnam experiences.  It was indicated that 
the veteran likely had combat-related post-traumatic stress 
disorder; however, it appeared to be in the mild to moderate 
range.  The diagnoses included dysthymic disorder, PTSD by 
history and mixed personality disorder, with dependent and 
passive/aggressive elements.  It was the examiner's 
impression that the veteran's Vietnam experiences had not 
affected his current condition as much as his divorce from 
his first wife, several years after he found out that she had 
been unfaithful.  The examiner also noted that his depression 
made the chronic pain from his bad back difficult to 
tolerate.  

In February 1997 the Social Security Administration advised 
the regional office that there were no disability Social 
Security records on file pertaining to the veteran.  

The veteran was afforded a VA psychiatric examination in 
March 1997.  He reported nightmares and irritability.  It was 
indicated that he had a depressed mood.  It was further 
stated that for the previous two years he had worked at a 
hotel but had lost his job due to a confrontation with 
another individual who had received a promotion that had been 
promised to him.  The examiner expressed an opinion that the 
veteran's unemployability was related to his post-traumatic 
stress disorder.  

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
have resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
the reliability, flexibility, and efficiency levels be so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, Code 
9411; effective prior to November 1996.  

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. Part 4, Code 9411; 
effective in November 1996.  

A 50 percent evaluation is warranted for post-traumatic 
stress disorder when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms such as flattened affect; circumstantial, 
circumlocutory or stereotype speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Code 9411; effective in November 1996.  

In this case, the record reflects that the veteran's post-
traumatic stress disorder has resulted in symptoms including 
depression, anxiety, nightmares and irritability.  He has 
reported some current marital difficulty.  However, the 
veteran has been found to be alert and well oriented and his 
recent and remote memory are intact.  He is considered 
competent for VA purposes.  The record further discloses that 
the veteran has had numerous jobs since his separation from 
military service.  It appears that his post-traumatic stress 
disorder was a contributing factor in his difficulty 
maintaining jobs over the years as well as his current 
unemployment; however, the record also clearly shows that the 
veteran has other nonservice-connected disabilities which 
contributed toward the job difficulties and unemployment.  

Further clarification of his psychiatric impairment was 
sought by the Board in the remand of July 1998.  The veteran 
failed, without good cause being shown, to appear for 
scheduled, and rescheduled examinations.  38 C.F.R. § 3.655 
states that pending claims should be denied under such 
circumstances, but even without invoking that rather harsh 
regulation, the evidence of record does not establish that 
the veteran's post-traumatic stress disorder has resulted in 
more than definite social and industrial impairment so as to 
warrant an evaluation in excess of 30 percent under the 
provisions of Diagnostic Code 9411 that were effective prior 
to November 1996 or that the condition has caused more than 
intermittent periods of inability to perform occupational 
tasks and occasional periods of decreased work efficiency due 
to such symptoms as a depressed mood so as to warrant 
entitlement to an evaluation in excess of 30 percent under 
the provisions of that diagnostic code that became effective 
in November 1996.  Examiners have repeatedly noted the 
presence of a personality disorder as a separate psychiatric 
condition with a significant impact on his functioning.  
Considering only the symptoms and manifestations which are 
associated with, or cannot be disassociated from, his PTSD, 
it follows that an increased evaluation for the veteran's 
post-traumatic stress disorder would not be in order.  

II.  The Claim for a Total Rating Based on Individual 
Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

In this case the record reflects that in June 1992 the 
veteran submitted a claim for a total rating based on 
individual unemployability.  He indicated on the claim that 
he had completed one year of high school and had additional 
training as a truckdriver.  He reported that he had been 
employed as a truckdriver and had last worked on full-time 
basis in October 1991, before an extensive period of 
treatment for a back injury. 

The record reflects that the veteran has established service 
connection for the following conditions:  Post-traumatic 
stress disorder, rated 30 percent disabling; loss of the left 
kidney due to a shell fragment wound, rated 30 percent 
disabling; residuals of resection of the small bowel due to a 
shell fragment wound, rated 30 percent disabling; and 
residuals of a shell fragment wound of the left (minor) 
wrist, residuals of a shell fragment wound of the right thigh 
and knee, residuals of a shell fragment wound of the abdomen, 
and residuals of a shell fragment wound of the lumbosacral 
spine, each rated 10 percent disabling; and a donor site scar 
of the right thigh, rated noncompensable.  The combined 
rating for the service-connected disabilities is 80 percent.  

As noted above, the veteran has a number of service-connected 
disabilities with a combined evaluation of 80 percent.  
Although his service-connected disabilities obviously 
constitute a significant industrial impairment, the veteran 
has not indicated that his service connected disabilities, 
other than his PTSD, have had significant impact on his 
employment.  He has several nonservice-connected 
disabilities, primarily a post operative back condition and a 
vascular disability of the lower extremities which he has 
stated have significantly contributed to his unemployment.  
In this regard, when he was examined by the VA in September 
1997 he reported that he had recently terminated employment 
which had lasted for about 2 years and that he was currently 
disabled and out of work due to blood clots in his legs that 
had begun the previous November.  

When the Board remanded the veteran's appeal in July 1998, 
one evaluation sought was a social and industrial survey to 
further clarify his employment record and capabilities.  That 
survey was not accomplished because the veteran failed to 
appear for scheduled examinations without showing good cause.  
Accordingly, the Board is unable to conclude that the 
veteran's service-connected disabilities are of such extent 
and severity so as to prevent him from engaging in any 
substantially gainful employment.  It follows that 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities is not 
warranted.  38 C.F.R. §§ 3.321, 3.340, 3.341, 3.655, 4.16.  

The Board has carefully reviewed the entire record; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue regarding either 
of the matters on appeal.  38 C.F.R. § 5107.  


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder, rated 30 percent disabling is not 
established.  Entitlement to a total rating based on 
individual unemployability is not established.  The appeal is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

